DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.1.	Applicant's IDS filed on May 18,  2022 is acknowledged. 
2.2.    References cited on this IDS do not disclose Liquid crystal polyester fiber obtained from specific polyester  as claimed by Applicant by specific processing steps, including melt drawing at  temperature ranging from 330°C to 370°C and a winding speed ranging from 400 m/min to less than 495 m/min.  IDS has been considered and attached to instant Action.
                                           REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
3.	Reasons for Allowance of Applicant's Claims 1, 10 and 12-14 were clearly stated in preceding Office action and incorporated herein by Reference.  
				              Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/GENNADIY MESH/Examiner, Art Unit 1763  

                                                                                                                                                                                                      
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763